FUNK, P. J.
Epitomized Opinion
Adams brought an action against Flynn to recover damages caused by fire, which originated in Flynn’s building and was communicated to the plaintiff, the claim being that the fire was caused by the negligence of the defendant by one of his employes taking two or three five gallon cans of high test gasoline into the building of defendant and placing them near a stove. At the close of the trial the Court refused to give a special-request of the defendant, which read: “The plaintiff in this action is not, under the law, entitled ,,to recover if you find from the evidence that the fire which damaged his property was of a purely accidental origin.” The jury returned a verdict for plaintiff, whereupon defendant prosecuted error. In reversing the judgment, the Court of Appeals held:—
1. While the term “accidental origin” is not defined, yet the , jury is presumed to know the meaning of common words and the term as meaning “not by the defendant’s negligence.”
2. Upon a written request to charge before argument, if the request correctly states the law and is pertinent to one or more of the issues of the case and the same subject has not been covered by other charges before argument, it is error to refuse to give such charge even though the language of the charge is not the exact language the Court would have selected.
3. As the charge in question correctly state-ed the law, it is prejudicial error for the Court to refuse to give the same.